DETAILED ACTION
The following non-final Office action is in response to Applicant’s response received on 08/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
 
Status of the Claims
Claims 1, 7 and 13 are amended in Applicant’s response.  Claims 6, 12 and 15 were previously canceled.  Claims 1-5, 7-11, 13 and 14 are pending.

Response to Amendments/Arguments
Applicant’s arguments received on 08/28/2020 regarding the rejection of the clams under 35 U.S.C. 101 have been fully considered but they are not persuasive.
OIP Techs which described the abstract idea of price optimization pertaining to marketing because Applicant’s claims recite an amended limitation about using a statistical model in order to determine coefficients that are used in determining an optimization value.
Examiner respectfully disagrees.  The examples are not intended to be an exhaustive list.  Also, Applicant’s disclosure in the Background section describes the invention with respect to marketing activities, selling products, a first company engaging in a partnership with a second company and having a contractual agreement.  Examiner notes that contractual agreements are also included in the sub-grouping comprising advertising, marketing and sales activities or behaviors or business relations.  The following claimed limitations explicitly describe subject matter that, based on the broadest reasonable interpretation, falls into the sub-grouping about advertising, marketing, sales, etc.:  “determining…a contra value indicating an amount spent by a first company on a partnership program in which the first company has partnered with a second company to market and sell products or services of the first company” and “determining…an optimization value indicating a future amount to be allocated to the partnership program based on factors…” (those factors being numerical values). The other claimed limitations serve to further narrow the part of the abstract idea about determining the optimization value and include deciding on numerical limits for the optimization value and using a statistical model to determine coefficients for use in determining the optimization value.  Considering a limitation of “determining coefficients” alone may not fall under the advertising, marketing, sales, etc. sub-grouping, but when considering the claimed limitations as a whole in which the coefficients are one piece of information that factors into determining how much money a first company should allocate to a partnership program with a second company in order to market and sell products or services of the first company, then the claim describes subject matter that falls within the advertising, marketing, sales, etc. sub-grouping.  Also, Applicant’s claims need not recite a similar offer-based price optimization in order to be analogous to OIP Techs.  Since, Applicant’s claims and OIP Techs both describe determining an optimized value pertaining to marketing, then they are considered analogous. 
Applicant argues with respect to Step 2A Prong Two that the Office action did not properly consider the additional elements when the Office action characterized the additional elements as “recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer”.  Applicant argues the claims integrate the abstract idea into a practical application because the amended feature about determining the coefficients reflects a technological improvement or improvement to a technical field.  Applicant also argues the claims as a whole were not considered. 

Applicant argues with respect to Step 2B that the Office action failed to satisfy the requirements of the Berkheimer memo and therefore fails to establish a prima facie case for subject matter ineligibility for the assertion in the Office action that “the additional elements amount to no more than mere instructions to apply the exception using generic computer components.” 
Examiner respectfully disagrees.  Applicant is reminded that the “well-understood, routine and conventional” conclusion and corresponding support requirement based on the Berkheimer memo is only one of the available conclusions Examiners may make under Step 2B.  Another conclusion Examiners may make Alice and “simply implementing a mathematical principle on a physical machine”.  Applicant’s additional elements of ”via a tracking module” to determine a value and “via an optimization module” to determine another value similarly conveys adding mere instructions to use a computer to implement an abstract idea (of determining a spent value and a future value to allocate or spend) and therefore this conclusion which is available under both Step 2A Prong Two and Step 2B was used in the Office action when evaluating the additional elements.  Applicant is reminded based on the 2019 PEG that revised Step 2A overlaps with Step 2B and therefore many of the considerations need not be reevaluated in Step 2B because the answer is the same.  The conclusion (“mere instructions…”) about the additional elements (the “modules”) evaluated in Step 2A was the same in Step 2B as indicated in the Office action and there was no requirement to provide evidence that the modules determining values is well-understood, routine and conventional in their recitation.  However, Applicant’s specification ([0013]-[0015], [0020], [0021]) does not indicate anything other than a generic computer is required to execute instructions for the modules to determine values which means this represents simply appending well-understood, routing, conventional activities previously known to the industry (i.e., using a computer to make calculations).  Also, MPEP 2106.05(d)(II) indicates that a computer performing repetitive calculations is a basic function of a computer and therefore Applicant’s module to determine values is considered well-understood, routine and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of determining an amount of money spent by a first company as part of marketing and selling their products/service through a second company.  The abstract idea also includes determining an optimal future amount of money to spend using certain historical spending, revenue values and upper and lower limits.  The limitations that recite an abstract idea are indicated in bold below:
determining, via a tracking module, a contra value indicating an amount spent by a first company on a partnership program in which the first company has partnered with a second company to market and sell products or services of the first company; and 
determining, via an optimization module, an optimization value indicating a future amount to be allocated to the partnership program based on factors comprising: coefficients indicating a rate of change of revenue based on historical contra values; a historical contra value minimum; a historical contra value maximum; and a historical contra value median,
wherein the determining the optimization value further comprises: determining the coefficients using a statistical model based on a random effects model assuming a hierarchy of groups of partnership programs including the partnership program; determining a conservative allocation comprising an upper limit equal to the historical contra value median, and a lower limit equal to the historical contra value minimum; and determining an aggressive allocation comprising an upper limit equal to the historical contra value maximum, and a lower limit equal to the historical contra value minimum

These limitations of determining what was spent and what should be spent in the future including using statistical modeling in the context of marketing and selling products fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because the grouping pertains to advertising, marketing, or sales activities or behaviors or business relations.  The performance of the claim limitations using “modules” does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of “via a tracking module” and “via an optimization module” to implement the abstract idea are recited 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: determining other spending and revenue values including an impact ratio (claims 2 and 4) and using linear regression analysis (claim 5).  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Also, the following is considered insignificant extra-solution activity and well-understood, routine and convention based on the prior art previously cited: displaying the values (claim 3).  Further, the additional elements of “a computing system” (in claim 3) and “via an efficiency module” (in claim 4) are recited at a high level of generality and therefore do not demonstrate a practical application nor significantly more.      
 Claims 7-11 recite limitations similar to those recited in method claims 1-5 and therefore the same analysis above with respect to claims 1-5 also applies to these claims.  Independent claim 7 recites additional elements of “system”, “processing device”, and “system memory” which are recited at a high level of generality.  The conclusions above regarding the other computer components in independent claim 1 recited at a high level of generality also apply to the computer elements recited in claim 7.  Independent claim 13 recites an additional element of “non-transitory, tangible, computer-readable storage devices comprising code configured to direct a processing unit”.  Similarly, the conclusions above regarding the other computer components recited at a high level of generality also apply to the computer elements recited in claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Baudu et al US 2002/0052948 A1 co-marketing, co-branding partnership – 0004; monitoring details of the partnership e.g., commission earned or other statistics – 0019.
Taylor US 2008/0208815 A1 optimizing investments in web marketing…budget optimizing – 0056, 0119, 0120.

Gupta, Sunil and Thomas J. Steenburgh.  “Allocating Marketing Resources.” June 28, 2008 HBS Working Paper 08-069, Harvard Business School http://www.hbs.edu/faculty/Pages/item.aspx?num=32002.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALISSA D KARMIS/Examiner, Art Unit 3683  

/ROBERT D RINES/Primary Examiner, Art Unit 3683